DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 1 in the reply filed on 12/03/2021 is acknowledged.
Applicant’s amendment of claims 2-7, 9-10, 12-13, and 16-20 in the reply filed on 12/03/2021 is acknowledged.
Claims 2-20 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 20, Su et al., US 2019/0221588, as well as Takano et al., US 2007/0278563, discloses all limitations of claim 20 except for that  “the active layer comprises a concave surface close to a side of the source electrode and the drain electrode, and the concave surface is at least partially overlapped with the conductive region in a direction perpendicular to a plane in which the active layer is located.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 12, Kim, US 2006/0001091 discloses all limitations of claim 12 except for that “the concave surface is at least partially overlapped with the conductive region in a perpendicular to a plane in which the active layer is located.”  Therefore, the claimed method differs from prior art   methods on this point and there is no evidence it would have been obvious to make this change. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893